Citation Nr: 0934753	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-36 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2008, a statement of 
the case was issued in July 2008, and a substantive appeal 
was received in December 2008.  The Veteran testified at a 
hearing before the Board in July 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A psychiatric disability was not manifested during active 
service or for many years thereafter.   

2.  In a May 1986 rating decision, the RO denied entitlement 
to service connection for a stomach disability; the Veteran 
did not file a notice of disagreement.

3.  In June 2007, the Veteran filed a request to reopen his 
claim of service connection for a stomach disability. 

4.  Evidence received since the May 1986 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a stomach disability.  

5.  In an April 1999 rating decision, the RO denied 
entitlement to service connection for a back disability; the 
Veteran did not file a notice of disagreement.

6.  In June 2007, the Veteran filed a request to reopen his 
claim of service connection for a back disability. 

7.  Evidence received since the April 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by the Veteran's active service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The May 1986 rating decision denying service connection 
for a stomach disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a stomach 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  The April 1999 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2007.  In April 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against the claims for entitlement 
to service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) which addressed the appropriate VCAA 
notice to be provided in cases involving the submission of 
new and material evidence to reopen previously decided 
issues.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to service connection for the underlying 
condition(s) claimed (that is, that the obligations under 
Kent do not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess, supra).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.

The Board notes that the July 2007 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his mental disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a mental 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until nearly 20 years after separation from service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2008) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  With regard to the stomach and back issues, 
the evidence of record also contains a report of VA 
examination performed in January 1992.  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

Mental Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A service Report of Medical Examination dated in March 1968 
for separation purposes reflects that the Veteran's 
psychiatric condition was clinically evaluated as normal.  A 
Report of Medical History dated in March 1968 for separation 
purposes reflects that the Veteran checked the 'no' box for 
depression or excessive worry and nervous trouble of any 
sort.  There are no other service treatment records related 
to depression.  

VA outpatient treatment records dated in December 1987 
reflect that the Veteran was assessed with adjustment 
disorder with depressed mood and life circumstance problem.  
In February 1993, the Veteran was diagnosed as having 
dysthymia.  In November 2006, the Veteran was assessed with 
social anxiety disorder.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
mental disability is etiologically related to service or any 
incident therein.  On separation from service, his 
psychiatric condition was clinically evaluated as normal.  
The clinically normal findings on separation examination are 
significant in that they demonstrate that trained military 
medical personnel were of the opinion that no mental 
disability was present at that time.  The Board views the 
examination report as competent evidence that there was no 
mental disability at that time.  Also of significance is the 
fact that at the time of his March 1968 examination, the 
Veteran did not report any complaints of a mental disability 
and checked the 'no' boxes for depression or excessive worry 
and nervous trouble of any sort.  This suggests that the 
Veteran himself did not believe that he had any ongoing 
mental disability at that time.

Moreover, the Board notes that the lack of any evidence of 
continuing mental disability for nearly 20 years between the 
period of active duty and the evidence showing a mental 
disability is itself evidence which tends to show that no 
mental disability was incurred as a result of service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has considered the Veteran's own lay statements to 
the effect that a mental disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a mental disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a mental disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

New and Material Evidence Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claim of service connection for a stomach 
disability was denied in a November 1986 rating decision.  
The Veteran's claim of service connection for a back 
disability was denied in an April 1999 rating decision.  The 
Veteran did not file appeals of either rating decision, thus 
the rating decisions are final.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The Board notes that even though the RO's January 2008 rating 
decision found that there was no new and material evidence to 
reopen the claims, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Stomach Disability

Factual Background & Analysis

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in November 1986 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the November 1986 decision, the Veteran's service 
treatment records were on file, as was a March 1986 VA 
outpatient treatment record reflecting an assessment of 
reflux esophagitis.  The basis of the November 1986 denial 
was that service treatment records were negative for 
diagnosis, treatment or other findings of a stomach 
disability.  

The evidence received since the November 1986 decision 
consists of the Veteran's contentions, a January 1992 report 
of VA examination showing chronic esophageal reflux and 
various VA outpatient treatment records showing a stomach 
disability.

The newly submitted VA medical records do not indicate that 
the Veteran's current stomach disability began in service.  
As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  

The Board has considered the Veteran's own lay statements to 
the effect that the stomach disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a stomach disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a stomach disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a stomach disability are not met.

Back Disability

Factual Background & Analysis

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in April 1999 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the April 1999 decision, the Veteran's service 
treatment records were on file, as were private medical 
records from Dr. M.A.T. dated in June 1995 reflecting that 
the Veteran was assessed with a low back disability.  The 
basis of the April 1999 denial was that service treatment 
records were negative for diagnosis, treatment or other 
findings of a back disability.  

The evidence received since the April 1999 decision consists 
of the Veteran's contentions, and various VA outpatient 
treatment records showing a back disability.

The newly submitted VA medical records do not indicate that 
the Veteran's current back disability began in service.  As 
this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  

The Board has considered the Veteran's own lay statements to 
the effect that the back disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a back disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a back disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a back disability are not met.




ORDER

Service connection for a mental disability is not warranted.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
stomach disability is not warranted.

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
back disability is not warranted.

The appeal is denied as to all issues.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


